At the 
outset, I would like to join with those expressing their 
cordial congratulations to Mr. John Ashe on his election 
to serve as President of the General Assembly at its 
sixty-eighth session. I am convinced that his extensive 
professional experience will contribute to the efficient 
and successful work of this session. I would also like 
to express our appreciation to his predecessor, Mr. Vuk 
Jeremi., for his efforts as President at the previous 
session.

We fully share the commitment of this session to 
contributing to the development of a post-2015 global 
development agenda in order to enhance the progress 
already achieved towards the full implementation of the 
decisions taken at the Rio de Janeiro United Nations 
Conference on Sustainable Development (Rio+20).

The modalities of the High-level Political Forum on 
Sustainable Development were approved at the sixty-
seventh session of the General Assembly, and its first 
meeting took place some days ago here in New York. 
We expect the Forum, which replaces the Commission 
on Sustainable Development, to become a universal and 
effective platform for regular dialogue and for reviewing 
achievements and developing and coordinating the 
programme of actions aimed at promoting sustainable 
development.

Further progress in achieving sustainable 
development depends in many respects on the adequate 
and timely financing of the planned programmes 
and projects. In that regard, the activities of the 
Intergovernmental Committee of Experts on Sustainable 
Development Financing, which is mandated to develop 
recommendations on effective strategies for financing 
sustainable development, are of key importance.

We support efforts to develop a sustainable 
development goal for water resources. We believe that 
the following should be taken into consideration in that 
regard: ensuring universal access to safe drinking water 
and sanitation, introducing the integrated management 
of water resources at the national and regional levels, 
increasing the efficiency of water use and secondary use 
of water, adequately financing and investing in water-
economy facilities and infrastructure, transferring and 
introducing advanced technologies, and setting up 
mutually acceptable mechanisms for the gathering and 
dissemination of information and data.

As stated in the Rio+20 outcome document, 
“water is at the core of sustainable development as it 
is closely linked to a number of key global challenges” 
(resolution 66/288, annex, para. 119). The water-
related resolutions of the General Assembly initiated 
by Tajikistan and co-sponsored by other Member States 
have made an invaluable contribution to the realization 
of the key role of water resources in the achievement 
of sustainable development. This year marked the tenth 
anniversary of our first global project, the International 
Year of Freshwater, in 2003. The General Assembly 
took another important decision when it proclaimed 
2005-2015 the International Decade for Action, “Water 
for Life” (resolution 58/217). 

In 2010, Tajikistan initiated the General Assembly 
resolution that declared 2013 the International Year of 
Water Cooperation (resolution 65/154). When promoting 
that resolution in conjunction with other countries, we 
operated on the assumption that the events during that 
International Year would contribute to strengthening 
dialogue and mutual understanding and enhancing 
cooperation and partnership on the basis of multilevel 
and comprehensive approaches towards solving water 
problems. Most important of all, we expected that 
the International Year of Water Cooperation would 
become a major platform for consolidating efforts and 
improving our treatment of water resources. 

Today, it is still too early to draw conclusions 
regarding the outcome of the Year. However, I would like 
to note that the International Year of Water Cooperation 
has provided a truly unique opportunity to promote 
the dialogue on the search for and establishment of 
a just, mutually advantageous and effective water 
cooperation system. It is specifically that idea that 
was the focus of the statements and reports of the 



participants at the High-level International Conference 
on Water Cooperation, organized by the Government 
of Tajikistan in cooperation with the United Nations on 
20 and 21 August in Dushanbe. I would like to take this 
opportunity to extend our appreciation to the President 
of the General Assembly, the Secretary-General and all 
our partners — Member States and international and 
regional organizations — for their active participation 
in the work of that successful Conference. 

Based on the outcomes of the Conference, the 
Dushanbe Declaration of the High-level International 
Conference on Water Cooperation and the Dushanbe 
framework for action on water cooperation were issued 
and circulated among Member States as documents of 
the General Assembly. In his statement at the opening 
ceremony of the Dushanbe Conference, the President 
of the Republic of Tajikistan, Mr. Emomali Rahmon, 
proposed the development of a post-2015 vision for 
global water, which could serve as the road map for 
the implementation of the water-related sustainable 
development goals. We would like to call upon all 
delegations to support that initiative.

It is common knowledge that water resources are 
central to the achievement of the development goals set 
forth in the Millennium Declaration (resolution 55/2). 
Our efforts at poverty eradication directly depend on 
the rational management of water resources. The efforts 
undertaken have not yet produced the large-scale effects 
that we all expected at the dawn of the Millennium. 
However, the progress is obvious. According to The 
Millennium Development Goals Report 2013, over the 
past two decades, more than 2.1 billion people have 
received access to improved drinking water supplies and 
1.9 billion people improved their sanitation conditions. 
Despite those statistics, 768 million people are still 
using water from unsafe sources and about 2.5 billion 
people do not have access to basic sanitation. Moreover, 
the level of progress differs, not only in regions and 
countries, but also in rural and urban areas within the 
same country.

The special General Assembly event that took place 
recently in New York provided another opportunity 
for a sound assessment of progress and identification 
of ways to accelerate implementation of the MDGs 
and do so with maximum success. That is particularly 
important under current circumstances, when the 
financial, economic, food and energy crises and climate 
change undermine the current still unsustainable and 
uneven progress in the implementation of MDGs.

Experience shows that it is impossible to achieve 
development goals without ensuring reliable and 
universal access to energy. The United Nations Decade 
of Sustainable Energy for All (2014-2024) provides a 
unique opportunity for the practical implementation of 
that aim. We believe that, along with ensuring reliable 
and sustainable access to energy, it is essential to 
encourage and promote in every way possible increased 
use of renewable energy, the transfer of advanced 
technologies and a more efficient energy supply and 
energy saving. Tajikistan, which is experiencing 
economic and population growth, lacks large oil and 
gas deposits but has huge hydropower potential. It is 
making every effort to develop all aspects of power 
generation, on which the population’s well-being 
critically depends. 

Our Government is undertaking additional efforts 
to make full use of its own potential when it comes 
to addressing socioeconomic issues. On 2 March, 
Tajikistan successfully completed the negotiation 
process and joined the World Trade Organization as the 
one hundred and fifty-ninth member of that multilateral 
system for regulating world trade. We are interested in 
advancing the trade interests of developing countries, 
including those of landlocked countries. 

In that context, on 16 and 17 September in Dushanbe, 
the tenth annual meeting of the Intergovernmental 
Commission for the Transport Corridor 
Europe-Caucasus-Asia was held. That meeting 
was followed on 18 September by the High-level 
International Conference on Development of Road 
Transport and Transit Potential in Central Asia for the 
period up to 2023. Those events made an additional 
contribution to the process of preparing for the 10-year 
comprehensive review of the implementation of the 
Almaty Programme of Action.

Effective regional cooperation can provide 
considerable support to the establishment of a new global 
partnership for achieving sustainable development. 
In our region, the development of multidimensional 
cooperation depends in many respects on strengthening 
peace and stability in Afghanistan. We support the 
efforts of the Government of Afghanistan and the 
international community to address the challenges 
of the transition period, reconciliation and post-
conflict rehabilitation in Afghanistan. We believe that 
socioeconomic development is the key to achieving 
lasting peace in that country. International aid to 
Afghanistan should be, above all, aimed at promoting 



a full economic recovery, further strengthening the 
social sphere and generating new jobs. 

The borders with Afghanistan’s neighbouring 
countries should be considered the front line in 
combating drug-trafficking and, in that regard, efforts 
with respect to their logistical strengthening and the 
prompt creation of a modern and effective Afghan 
border police presence should be stepped up. There 
is an urgent need for Afghanistan to be fully included 
in the multidimensional regional cooperation process. 
Involving the neighbouring countries in the development 
of Afghanistan and giving due consideration to the 
regional context in the post-conflict rehabilitation 
of the country will guarantee success in the ongoing 
efforts undertaken by the world community.

It is clear that illicit drug trafficking has become 
one of the major sources of financing of international 
terrorism. The urgency and magnitude of the problems 
associated with drugs and illicit drug trafficking are 
clear indications of the global danger threatening 
international stability and security as a whole. The 
international community must unify its efforts to reduce 
the supply of and demand for drugs and its efforts 
aimed at integrating national and regional efforts into 
the international drug-control strategy. 

During the period of its membership in the United 
Nations Commission on Narcotic Drugs, 2014 to 2017, 
Tajikistan will strengthen and expand its interaction 
with other Member States and international and 
regional organizations in practical implementation of 
the international conventions on drugs and the Political 
Declaration and Plan of Action on International 
Cooperation towards an Integrated and Balanced 
Strategy to Counter the World Drug Problem. 

Combating terrorism is a long-term and complicated 
joint task that will require strengthening by applying 
the entire spectrum of political, economic and 
financial measures. We deem it important to expedite 
the coordination and adoption of a comprehensive 
anti-terrorism convention. Regional and subregional 
organizations capable of providing support to the 
global system for combating international terrorism 
must play an important role in combating terrorism and 
extremism.

In recent years, Tajikistan has intensified its 
interaction with United Nations law enforcement 
mechanisms, including the special procedures of the 
Human Rights Council. The country’s main priorities 
in this field are the strengthening of international 
mechanisms for the protection of human rights, the 
bona fide implementation of the commitments assumed 
and the promotion of multilateral cooperation in the 
field of human rights protection. We view the Human 
Rights Council as an important forum for constructive 
dialogue and cooperation in the field of human rights.

Guided by the desire to make a contribution 
to an open and fair dialogue in the field of human 
rights, Tajikistan has for the first time decided to put 
forward its candidature for the Human Rights Council 
for the period 2015 to 2017. We hope that Tajikistan’s 
candidature for that period will receive support at the 
election to be held during the sixty-ninth session of the 
General Assembly, in the fall of 2014.

In conclusion, I would like to note that the entire 
range of long-term goals requires a clear and sound 
review of the actions under way towards a transition 
towards sustainable development. We are convinced 
that the United Nations, as the unique, universal 
mechanism for multilateral cooperation, must remain 
the centre of coordination of our collective efforts to 
ensure peace, security, development and human rights. 
Meanwhile, the role of the United Nations itself must 
be strengthened through comprehensive reform and by 
enhancing its ability to rapidly and adequately respond 
to problems, effectively meet the numerous global 
challenges and counter threats.
